Citation Nr: 0526275	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original evaluation for residuals 
of a left hip injury with degenerative changes, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2000, and January 2001 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in October 
2004.  Pursuant to that remand, the veteran was granted 
entitlement to service connection for arthritis of the left 
knee and for degenerative disc disease of the lumbar spine.  
The veteran continued to be denied entitlement to an 
increased rating for his left hip disability.  The 
development actions having been completed with respect to the 
issue of an increased rating for the left hip disability, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's residuals of a left hip injury are 
manifested by near normal range of motion with increasing 
pain on motion.  Left hip flexion is to 100 degrees, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 20 degrees, external rotation to 50 degrees, and internal 
rotation minimal to 10 degrees.  There is X-ray evidence of 
arthritis of the left hip.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left hip injury have not been met. 
38 U.S.C.A. §§ 1105, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71(a) Diagnostic Codes (DC) 5003, 5010, 5251, 
5252, 5253 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
November 2004 that told him what was necessary to 
substantiate the claim.  In addition, by virtue of the rating 
decisions on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating for his left hip disability was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2004 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is additional evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran was granted entitlement to service connection for 
residuals of a left hip injury and was initially assigned a 
non-compensable evaluation by rating decision dated in 
December 2000.  In January 2001 the rating was increased to 
10 percent, effective December 13, 1999.  The veteran has 
appealed, seeking a higher rating.

Private treatment records from Dr. Mark A. Gold primarily 
related to treatment for a lumbar spine disability, although 
Dr. Gold does note that the veteran has residuals of a left 
hip fracture with arthritis.

The veteran underwent a VA examination in January 2001.  The 
examiner reviewed the veteran's medical history.  The veteran 
complained of chronic left hip pain exacerbated by ascending 
stairs and during long walks and sitting for over one or two 
hours.  The veteran also complained of stiffness and lack of 
endurance.  He indicated he could not climb more than one 
flight of stairs and was unable to run.  On examination, the 
veteran walked with a normal gait, although he stated he 
would begin to limp after walking several blocks.  The range 
of motion of the left hip was significantly restricted due to 
pain as follows: flexion to 90 degrees pain free, and to 100 
degrees before stopping; extension to 20 degrees pain free 
and to 25 degrees before stopping; abduction to 45 degrees 
(normal range); adduction to 25 degrees (normal range); 
internal rotation to 25 degrees pain free, and to 35 degrees 
before stopping; external rotation to 35 degrees pain free, 
and to 45 degrees before stopping.  X-rays showed mild 
degenerative joint disease of the left hip with no fracture 
or subluxation.

The veteran submitted a report of an examination conducted by 
Dr. Randall F. O'Brien, a private physician.  Dr. O'Brien 
found the range of motion of the veteran's left hip to be as 
follows: Flexion to 78 degrees, extension to 0 degrees, 
internal rotation to 18 degrees, external rotation to 32 
degrees, abduction to 17 degrees, and adduction to 10 
degrees, all motion with at least some pain.  Motor and 
sensory examinations were normal.  The veteran walked with a 
normal gait.

The veteran was provided a second VA examination in November 
2004.  The veteran complained of significant pain, along with 
weakness and stiffness.  He denied swelling, heat, or 
redness.  The veteran was using crutches because of a foot 
injury.  He indicated that he would sometimes use a cane if 
his hip was feeling especially bad.  He was employed as a 
police detective although had not worked in the past six 
months due to his foot disability in combination with his 
back, leg, and knee problem.  He indicated he was hopeful of 
returning to work soon.  On examination of the left hip the 
veteran had flexion to 100 degrees, extension to 10 degrees, 
abduction to 30 degrees, adduction to 20 degrees, external 
rotation to 50 degrees, and internal rotation to 10 degrees.  
The examiner was unable to determine how much of the 
veteran's limp was due to his hip disability or due to his 
foot disability.  The examiner noted pain on motion of the 
hip.

The Board notes that there is X-ray evidence of arthritis of 
the left hip.  Pursuant to DC 5010, traumatic arthritis is 
treated as degenerative arthritis.  The veteran has X-ray 
evidence of arthritis of arthritis and some limitation of 
motion that is noncompensable.  Therefore, a rating of 10 
percent is warranted for the veteran's left hip disability 
based on arthritis.  38 C.F.R. § 4.71a, DC 5003 (2004).  

Under the regulations, a 10 percent evaluation is assigned 
when there is limitation of flexion of the thigh to 45 
degrees. A higher evaluation of 20 percent is not warranted 
unless flexion is limited to 30 degrees. 38 C.F.R. § 4.71(a), 
DC 5252 (2004).  The veteran has flexion of the hip to 100 
degrees on his most recent examination and the private 
examination, which detailed the highest degree of impairment, 
showed flexion to 78 degrees.  There is no medical evidence 
suggesting that the veteran has limitation of flexion to 30 
degrees that would warrant a rating in excess of the current 
10 percent.  

The regulations provide a 20 percent rating if abduction is 
limited beyond 10 degrees.  The 2001 VA examination showed 
abduction to 45 degrees, the private examination showed 
abduction to 17 degrees, and the 2004 VA examination showed 
abduction to 30 degrees.  None of the medical evidence 
establishes that abduction is limited to 10 degrees.  
Therefore, the Board finds that the veteran is not entitled 
to a disability rating in excess of 10 percent for his left 
hip disability under DC 5253.  38 C.F.R. § 4.71a, DC 5253 
(2004).

The highest rating available for limitation of extension of 
the thigh is 10 percent, which the veteran is currently 
receiving.  38 C.F.R. § 4.71a, DC 5251 (2004).  There is no 
evidence of ankylosis of the hip or a flail joint of the hip, 
therefore diagnostic codes 5250, and 5254 are not for 
application.  38 C.F.R. § 4.71a, DC 5250, 5254 (2004).  There 
is no evidence of impairment of the femur, therefore 
diagnostic code 5255 is not for application.  38 C.F.R. 
§ 4.71a, DC 5255 (2004).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in his left hip, and the private and the 
VA examinations found pain on motion.  It is difficult to 
determine exactly how much of the veteran's functional 
limitation is caused by his left hip disability and how much 
is caused by his foot, leg, and back disabilities.  The Board 
notes that the veteran was intending to go back to work as a 
police detective and was not working due to foot, leg, and 
back problems.  There was no indication that the veteran's 
hip disability was preventing him from working.  The veteran 
is unable to run and has difficulty walking or standing for 
long periods of time.  However, given that the veteran has 
noncompensable limitation of motion, and only mild arthritis 
noted on X-ray, the Board finds that the pain and loss of 
function does not more closely approximate the criteria for a 
rating in excess of the current 10 percent.  The 10 percent 
rating itself is higher than would be warranted for the 
veteran's disability based on limitation of motion under the 
various Diagnostic Codes applicable, and already takes into 
account the veterans limitation of function due to pain and 
weakness.  There is no basis for a high rating under the 
Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), 
DeLuca, 8 Vet. App. 202.

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his left hip disability, as a 
layperson, he is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition. See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a schedular rating higher than 10 percent for 
residuals of a left hip injury.


ORDER

Entitlement to service connection for residuals of a left hip 
injury is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


